Exhibit 10.1

WAIVER AND CONSENT

As of October 26, 2006

CELLSTAR CORPORATION,
as Administrative Borrower
1730 Briercroft Court
Carrollton, Texas 75006

Ladies and Gentlemen:

Reference is hereby made to that certain Amended and Restated Loan and Security
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), dated as of March 31, 2006, by and among CellStar
Corporation, a Delaware corporation (the “Parent”), certain of its Subsidiaries
(as defined therein) signatory thereto (together with the Parent, each a
“Borrower” and collectively the “Borrowers”), the lenders signatory thereto
(“Lenders”) and Wells Fargo Foothill, Inc., as Administrative Agent for the
Lenders (the “Agent”). All capitalized terms not otherwise defined herein shall
have the meanings set forth in the Loan Agreement.

CellStar Corporation, as Administrative Borrower, has requested that the Agent
and the Lenders waive the limitation on the Eligible Inventory component of the
Borrowing Base contained in Section 2.1(a)(x)(iii) of the Loan Agreement and
consent to an increase in the Eligible Inventory component of the Borrowing Base
under Section 2.1(a)(x)(iii) so long as the amount of credit availability
created under Section 2.1(a)(x) does not exceed 200% of the credit availability
created under Section 2.1(a)(w) (the “Waiver and Consent Request”).

Subject to the terms and conditions set forth in this letter (this “Waiver”),
the Agent and the Lenders hereby grant the Waiver and Consent Request provided
that under no circumstances shall the amount of credit availability created
under Section 2.1(a)(x) exceed 200% of the credit availability created under
Section 2.1(a)(w).

This Waiver shall be effective as of the date first written above (the “Waiver
Effective Date”) upon satisfaction of the following:

(a)               the Agent’s receipt of a counterpart hereof duly executed by
Borrowers and Lenders; and

(b)               the Agent’s receipt of a fully executed acknowledgement,
waiver and consent, in the form attached hereto, from the Second Lien Agent and
the Second Lien Lenders with respect to necessary consent under the
Intercreditor Agreement and the Second Lien Credit Agreement.


--------------------------------------------------------------------------------




 

This Waiver shall terminate (the “Waiver Termination Date”) and be of no further
force and effect on the earlier of (i) December 11, 2006 or (ii) the occurrence
of an Event of Default.

The Borrower hereby acknowledges and agrees that the failure to satisfy any of
the conditions set forth herein shall cause this Waiver to be of no further
force or effect.

The Borrower hereby represents and warrants that after giving effect hereto, no
event has occurred and is continuing which constitutes an Event of Default or
would constitute an Event of Default but for the requirement that notice be
given or time elapse or both.

Except as otherwise expressed herein, the text of the Loan Agreement and the
other Loan Documents shall remain in full force and effect, and the Agent and
the Lenders hereby reserve the right to require strict compliance in the future
with all terms and conditions of the Loan Agreement and the other Loan
Documents.

Each of the Lenders signatory hereto hereby authorizes Agent to execute the
attached Acknowledgement, Waiver and Consent to the Intercreditor Agreement as
Agent, on behalf of itself and the Lenders.

This Waiver may be executed in any number of counterparts, each of which shall
be deemed an original but all of which, when taken together, shall constitute
one in the same agreement. Delivery of a counterpart hereto by facsimile
transmission or by transmission of an Adobe portable document format file (also
known as a “PDF file”) shall be as effective as delivery of an original
counterpart hereto.

This Waiver shall be deemed to be made pursuant to the laws of the State of
Georgia with respect to agreements made and to be performed wholly in the State
of Georgia, and shall be construed, interpreted, performed and enforced in
accordance therewith.

This Waiver shall constitute a Loan Document for all purposes.

[the remainder of this page intentionally left blank]

2


--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

 

WELLS FARGO FOOTHILL, INC., a
California corporation, as Agent and as a
Lender

 

 

 

 

 

 

 

 

By:

  /s/ Robert Bernier

 

 

 

 

Name: Robert Bernier

 

 

 

Title:   Vice President

 

 

 

BANK OF AMERICA, N.A. (successor to
Fleet Capital Corporation), as a Lender

 

 

 

 

 

 

 

 

By:

  /s/ H Michael Wills

 

 

 

 

Name: H Michael Wills

 

 

 

Title:   Senior Vice President

 

 

 

TEXTRON FINANCIAL
CORPORATION, as a Lender

 

 

 

 

 

 

 

 

By:

  /s/ Stuart A. Hall

 

 

 

 

Name: Stuart A. Hall

 

 

 

Title:   Senior Account Executive

 

[SIGNATURE PAGE TO WAIVER LETTER]

 


--------------------------------------------------------------------------------




 

Acknowledged and agreed to
as of the date first written above:

BORROWERS:

 

CELLSTAR CORPORATION, a
Delaware corporation

 

 

 

 

 

By:

  /s/ Elaine Flud Rodriguez

 

 

 

 

Name:     Elaine Flud Rodriguez

 

 

 

Title:       Sr. VP and General Counsel

 

 

 

CELLSTAR, LTD., a Texas limited
partnership

 

 

 

 

 

By:

     National Auto Center, Inc., its
     General Partner

 

 

 

 

 

 

By:

  /s/ Elaine Flud Rodriguez

 

 

 

 

Name:     Elaine Flud Rodriguez

 

 

 

Title:       Sr. VP and General Counsel

 

 

 

NATIONAL AUTO CENTER, INC., a
Delaware corporation

 

 

 

 

 

 

 

 

 

By:

  /s/ Elaine Flud Rodriguez

 

 

 

 

Name:     Elaine Flud Rodriguez

 

 

 

Title:       Sr. VP and General Counsel

 

 

 

CELLSTAR FINANCO, INC., a Delaware
corporation

 

 

 

 

 

 

 

 

 

By:

  /s/ Elaine Flud Rodriguez

 

 

 

 

Name:     Elaine Flud Rodriguez

 

 

 

Title:       Sr. VP and General Counsel

 

[SIGNATURE PAGE TO WAIVER LETTER]

 


--------------------------------------------------------------------------------




 

 

CELLSTAR INTERNATIONAL
CORPORATION/SA, a Delaware
corporation

 

 

 

 

 

By:

  /s/ Elaine Flud Rodriguez

 

 

 

 

Name:       Elaine Flud Rodriguez

 

 

 

Title:         Sr. VP and General Counsel

 

 

 

CELLSTAR FULFILLMENT, INC., a
Delaware corporation

 

 

 

 

 

By:

  /s/ Elaine Flud Rodriguez

 

 

 

 

Name:       Elaine Flud Rodriguez

 

 

 

Title:         Sr. VP and General Counsel

 

 

 

CELLSTAR INTERNATIONAL
CORPORATION/ASIA, a Delaware
corporation

 

 

 

 

 

By:

  /s/ Elaine Flud Rodriguez

 

 

 

 

Name:       Elaine Flud Rodriguez

 

 

 

Title:         Sr. VP and General Counsel

 

 

 

AUDIOMEX EXPORT CORP., a Texas
corporation

 

 

 

 

 

 

 

 

 

By:

  /s/ Elaine Flud Rodriguez

 

 

 

 

Name:       Elaine Flud Rodriguez

 

 

 

Title:         Sr. VP and General Counsel

 

 

 

NAC HOLDINGS, INC., a Nevada
corporation

 

 

 

 

 

 

 

 

 

By:

  /s/ Elaine Flud Rodriguez

 

 

 

 

Name:       Elaine Flud Rodriguez

 

 

 

Title:         President

 

[SIGNATURE PAGE TO WAIVER LETTER]

 


--------------------------------------------------------------------------------




 

 

CELLSTAR FULFILLMENT LTD., a
Texas limited partnership

 

 

 

 

 

By:

      CellStar Fulfillment, Inc., its General
      Partner

 

 

 

 

 

 

By:

  /s/ Elaine Flud Rodriguez

 

 

 

 

Name:     Elaine Flud Rodriguez

 

 

 

Title:       President

 

[SIGNATURE PAGE TO WAIVER LETTER]

 


--------------------------------------------------------------------------------